 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2   State Bar No. 247285
     516 W. Shaw Ave., Ste. 200
 3   Fresno, California 93704
     Telephone: (559) 221-2557
 4
     Attorney for Defendant,
 5   Filiberto Medina Ramos

 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,    ) No. 1:18 cr 00108 DAD BAM
10                                )
                     Plaintiff,   )
11                                ) STIPULATION TO VACATE TRIAL
                                  ) SETTING, EXCLUDE TIME, AND
12         v.                     ) SCHEDULE CASE FOR STATUS
                                  ) CONFERENCE ONLY;
13   FILIBERTO MEDINA RAMOS,      ) ORDER
                                  )
14                   Defendant.   )
                                  )
15   TO THE ABOVE ENTITLED COURT AND ALL PARTIES OF RECORD:

16          Please take notice that the parties in the case have agreed to vacate the trial setting

17   in the above-entitled case, exclude time, and reschedule the matter for status conference

18   only on January 28, 2019, at 1 p.m., in Courtroom 8 before the Honorable Magistrate

19   Judge Barbara A. MacAuliffe. The case is currently scheduled for trial on February 5,

20   2019, with no exclusion of time, and for trial confirmation on January 22, 2019. The

21   reason for the present agreement of the parties is that after the case was set for trial on

22   December 10, 2018, the prosecution formulated a tentative plea bargain offer that the

23   defendant FILIBERTO MEDINA RAMOS (“Mr. Medina”) needs time to consider and,

24   more importantly, the prosecution disclosed voluminous new discovery that Mr. Medina

25   needs to review as he explores his options for plea bargain and evaluates potential

26   defenses.

27          On December 11, 2018, defense counsel for Mr. Medina was notified that he

28   would be receiving voluminous new discovery from the prosecution. The discovery
 1   would consist of three total computer discs. The first disc would contain 2,138 bates
 2   stamped pages; the second disc would be a Blu-ray disc, which based on defense
 3   counsel’s experience is typically used when the prosecution needs to produce a
 4   particularly voluminous amount of data; and the third disc would contain some unknown
 5   number of pages, which are still being assembled. Defense counsel very recently
 6   received the first two discs, but has not yet received the third.
 7           After the trial setting on December 10, 2018, the prosecution communicated a
 8   tentative plea bargain offer to the defense. The prosecution also newly produced a
 9   laboratory report indicating that the alleged meth in this case qualifies as ice or pure meth,
10   such that Mr. Medina’s guideline sentencing range might be much greater than otherwise
11   could have been deduced from the discovery reports. This stipulation is on the basis that
12   in light of the voluminous new discovery and tentative plea bargain offer, Mr. Medina
13   needs a reasonable time to review the voluminous new discovery, explore the
14   prosecution’s tentative plea bargain offer, and otherwise prepare his potential defenses.
15   The current trial setting would not afford Mr. Medina the reasonable time he needs.
16           18 U.S.C. 3161(h)(7) authorizes a continuance and exclusion of time in
17   circumstances such as the present based on the request of the counsel and order of the
18   judge. Circumstances justifying a continuance and exclusion of time in this case include
19   the following: (a) Failure to grant the continuance likely would result in a miscarriage of
20   justice; (b) it is unreasonable to expect adequate preparation for trial under the current time
21   constraints; (c) failure to grant the continuance would deny defense counsel a
22   reasonable time for effective trial preparation; and (d) the ends of justice served by
23   granting the continuance outweigh the best interests of the public and the defendant in a
24   speedy trial. (See 18 U.S.C. 3161(h)(7)(A), (h)(7)(B)(i), (ii), (iv).)
25           For the reasons stated above, the parties stipulate as follows:
26           1.     That Mr. Medina’s trial currently scheduled for February 5, 2019, and trial
27   confirmation scheduled for January 22, 2019, be vacated;
28   /////
 1          2.      That Mr. Medina’s case be scheduled for a status conference hearing only
 2   on January 28, 2019, at 1 p.m., in Courtroom 8, before the Honorable Magistrate Judge
 3   Barbara A. MacAuliffe;
 4          3.       That time be excluded from the present date of December 20, 2018, to
 5   January 28, 2019, on the basis that the ends of justice to be served by granting the
 6   continuance outweigh the best interests of the public and the defendant in a speedy trial.
 7
 8   DATED: 12/20/18                                    /s/ Vincenza Rabenn
                                                               Vincenza Rabenn
 9                                                             Assistant U.S. Attorney
10
11   DATED: 12/20/18                                    /s/ Richard M. Oberto
                                                               RICHARD M. OBERTO
12                                                             Attorney for Defendant,
                                                               Filiberto Medina Ramos
13
14                                              ORDER

15          IT IS HEREBY ORDERED, upon the finding that the ends of justice to be

16   served by granting a continuance outweigh the best interest of the public and the

17   defendant in a speedy trial, that the present trial date of February 5, 2019, and trial

18   confirmation date of January 22, 2019, in the case of the defendant FILIBERTO

19   MEDINA RAMOS be vacated; that the case be scheduled for a status conference hearing

20   only on January 28, 2019, at 1 p.m., in Courtroom 8, before the Honorable Magistrate

21   Judge Barbara A. MacAuliffe; and that time be excluded from December 20, 2018, to

22   January 28, 2019.

23
     IT IS SO ORDERED.
24
25
        Dated:     December 20, 2018
                                                         UNITED STATES DISTRICT JUDGE
26
27
28
